Citation Nr: 1036555	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-23 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.	Entitlement to a higher rating for residuals, fracture, right 
proximal tibia with relaxation of lateral collateral ligaments, 
currently evaluated as 30 percent disabling.

2.	Entitlement to a higher rating for right knee limitation of 
motion, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1963.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied a rating higher than 30 percent for 
the residuals of a fracture, right proximal tibia, with 
relaxation of the lateral collateral ligaments. 

The Board previously remanded this case in January 2009 to the RO 
(via the Appeals Management Center (AMC)), primarily to arrange 
for the Veteran to undergo a VA medical examination. The 
requested examination was completed. Thereafter, a September 2009 
RO rating decision awarded a separate 10 percent rating for right 
knee limitation of motion, effective June 17, 2009. See 38 C.F.R.     
§ 4.14 (under the VA rating schedule, separate ratings may be 
granted for distinct manifestations, provided not contravening 
the principle against evaluating the same disability under 
different diagnoses). The Board again remanded this case in March 
2010, this time to obtain the corresponding VA examination 
report. The claims          on appeal have since returned for 
appellate disposition.


FINDINGS OF FACT

1.	The Veteran is already in receipt of the maximum 30 percent 
rating under            38 C.F.R. § 4.71a, Diagnostic Code 5257 
for the service-connected residuals of a fracture of the right 
proximal tibia, with relaxation of the lateral collateral 
ligaments. No higher rating is available under any potentially 
applicable diagnostic code, particularly as there is no evidence 
of nonunion of the right tibia and fibula.

2.	The most pronounced level of limitation of motion of the right 
knee was manifested on the June 2009 VA examination, during which 
range of motion was from 0 to 140 degrees with no additional 
motion lost due to pain, weakness, or other forms of functional 
loss. 
CONCLUSIONS OF LAW

1.	The criteria are not met for a higher rating than 30 
percent for residuals, fracture, right proximal tibia with 
relaxation of lateral collateral ligaments. 38 U.S.C.A.              
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.71; 4.71a, 
Diagnostic Code 5257 (2010).

2.	The criteria are not met for a higher rating than 10 
percent for right knee limitation of motion. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71; 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from November 2005 and 
January 2009, the RO/AMC notified the Veteran as to each element 
of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining additional VA medical 
records, private treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The 
Court of Appeals for Veteran's Claims (Court) in Pelegrini II 
prescribed as the definition of timely notice the sequence of 
events whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. 
§ 3.159(b)(1). The November 2005 and January 2009 VCAA notices 
followed issuance of the March 2005 RO rating decision on appeal, 
and thus did not comport with the definition of timely notice. 
However, the Veteran has had an opportunity to respond to the 
VCAA notice letters in advance of the most recent April 2010 
Supplemental Statement of the Case (SSOC) readjudicating his 
claim. There is no objective indication of any further relevant 
information or evidence that must be associated with the record. 
The Veteran has therefore had the full opportunity to participate 
in the adjudication of the claim. See Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO/AMC has taken appropriate action to comply with the duty 
to assist           the Veteran through obtaining VA outpatient 
treatment records, and arranging for          the Veteran to 
undergo VA medical examinations. See 38 C.F.R. §4.1 (for purpose 
of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
In support of his claims, the Veteran has provided several 
personal statements, and letters from treating physicians. He has 
not requested a hearing in connection with this matter. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 
 
In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991). Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria. Id. See 
also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In this particular case, the RO has rated the service-connected 
residuals of a fractured right proximal tibia on the basis of 
lateral collateral ligament damage, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 for other impairment of the knee. 

Under Diagnostic Code 5257, "other" knee impairment is 
evaluated based upon recurrent subluxation and/or lateral 
instability. This diagnostic code provides that    a 10 percent 
disability rating is warranted for slight disability, a 20 
percent rating           is warranted for moderate disability, 
and a maximum 30 percent evaluation is warranted for severe 
disability.

Notwithstanding that the RO chose to evaluate this disability 
based on knee impairment, Diagnostic Code 5262 is also available 
which directly applies to impairment of the tibia and fibula. 
Diagnostic Code 5262 provides that where there is malunion of the 
tibia and fibula with slight knee or ankle disability, a 10 
percent rating is warranted; where there is moderate level 
disability, a 20 percent rating is warranted; and for a marked 
level of disability, a 30 percent rating is warranted.  The 
maximum available 40 percent rating may be assigned when there is 
nonunion of the tibia or fibula with loose motion requiring a 
brace.

Meanwhile, the Veteran has also been assigned a separate 10 
percent rating for right knee limitation of motion, pursuant to 
Diagnostic Code 5261 for limitation of leg extension. 

Diagnostic Code 5261 provides that limitation of motion of the 
knee will be assigned a noncompensable rating when extension is 
limited to 5 degrees.               A 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent rating 
requires extension limited to 15 degrees; a 30 percent rating 
requires extension limited to 20 degrees; a 40 percent rating 
requires extension limited to          30 degrees; and a maximum 
50 percent rating is assigned when extension is limited to 45 
degrees.

Under further applicable rating criteria, Diagnostic Code 5260 
pertains to limitation of leg flexion, and provides for a 
noncompensable rating when flexion is limited to             60 
degrees. A 10 percent rating requires flexion limited to 45 
degrees; a 20 percent rating requires flexion limited to 30 
degrees; and the highest available 30 percent rating requires 
flexion limited to 15 degrees.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined 
that separate disability ratings may be assigned for limitation 
of knee flexion and of knee extension without violation of the 
rule against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 
(2004). 
 
VAOPGCPREC 23-97 further held that a claimant may receive 
separate disability ratings for arthritis and instability of the 
knee, under Diagnostic Codes 5003 and 5257, respectively. See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In 
order for a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray findings 
and limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 does not have to be 
compensable, but must meet the criteria for a zero-percent 
rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 
(1998). 






Evidence of Record

The Veteran underwent a VA Compensation and Pension examination 
by an orthopedist in January 2005. His claimed condition 
consisted of residuals from a fracture of the right proximal 
tibia with relaxation of the lateral collateral ligaments. The 
symptoms were of pain with inability to stand or walk, and the 
tendency of            the right knee to "jump out of joint." 
The symptoms described reportedly occurred constantly. The 
Veteran was not receiving any treatment for his condition.                 
The functional impairment was inability to stand or walk. On 
physical examination gait was abnormal, and the Veteran did not 
walk. The feet did not reveal any signs of abnormal 
weightbearing. The Veteran indicated he required a wheelchair 
because he could not stand or walk due to pain in the bilateral 
lower extremities. Examination of both the right tibia and fibula 
revealed normal findings. Range of motion of the right knee joint 
was from 0 to 140 degrees. Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination after repetitive use. The right tibia and fibula 
x-ray results were within normal limits.

The VA examiner confirmed the existing diagnosis of residuals of 
a facture, right proximal tibia with relaxation of the lateral 
collateral ligaments. The effect of the claimant's usual 
occupation was none as he was not working. The effect of the 
condition on his daily activity was inability to stand or walk.

Another VA examination was completed in June 2009. The Veteran 
stated that generally he was unable to walk, and when he did so 
the right knee had pain and would give way. He indicated he used 
a wheelchair always. Physical examination revealed that a weight-
bearing joint was affected, in that the Veteran did not walk due 
to a right knee condition. There was no other evidence of 
abnormal weight-bearing, or loss of bone or part of a bone. The 
right knee did show bony joint enlargement, effusion, and 
malalignment, along with small infra-patellar effusion and varus 
deformity. There was present mild medial/lateral instability. 
Anterior/posterior cruciate ligament stability in both 30 and 90 
degrees of flexion was normal. Medial/lateral collateral ligament 
stability (varus/valgus) in neutral position and at 30 degrees 
flexion was abnormal, as there was mild motion to valgus stress. 
There was no patellar or meniscus abnormality. Right knee range 
of motion was from -10 to 140 degrees. There was no additional 
limitation following repetitive motion. There was no joint 
ankylosis. 

The diagnosis was of post-traumatic right knee degenerative joint 
disease. The VA examiner noted that the Veteran was not 
ambulatory, but this was due to conditions in the contralateral 
hip and knee. His right knee arthropathy was not the primary 
reason he was unable to stand, ambulate or work. More significant 
problems affecting his work, mobility and daily activities were 
lumbar spine degenerative arthritis and degenerative disc 
disease, left leg paresis following a stroke, and residuals of a 
left femur fracture and left knee arthritis. 

Analysis

The Board's review of the competent medical evidence 
substantiates continuing   the existing disability rating scheme 
for the Veteran's right knee pathology.             After 
consideration of the VA medical examination history in view of 
applicable rating criteria, the existing evaluation of the 
residuals of a right proximal tibia fracture with ligament 
damage, as well as that for right knee limitation of motion, have 
been established as accurate and supported by the evidence.

As to first, the assigned 30 percent rating for residuals of a 
right proximal tibia fracture with knee ligament damage, the 
competent evidence corresponds to this rating, reflective of 
right knee instability. Indeed, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 which is the directly applicable code for 
rating knee instability, no higher schedular evaluation than 30 
percent is possible. The Veteran already has the maximum 30 
percent permitted under Diagnostic Code 5257.              So to 
potentially warrant a still higher evaluation, another diagnostic 
code must be implemented. Arguably, the fracture of the fibia 
itself should be considered.        The only other diagnostic 
code that applies here is Diagnostic Code 5262, for impairment of 
the tibia and fibula. Under Diagnostic Code 5262, a 40 percent 
rating is assignable due to nonunion of the tibia or fibula with 
loose motion requiring a brace. However, x-ray findings upon VA 
examination in January 2005 showed that the right tibia and 
fibula were entirely within normal limits. Thus, there is no 
basis to indicate or suggest even malunion of the right tibia and 
fibula, much less nonunion with the accompanying symptomatology 
that would warrant assignment of a 40 percent evaluation. 

Consequently, given the Veteran's receipt of the maximum 30 
percent evaluation under Diagnostic Code 5257, and no higher 
rating available under any other portion of the rating schedule, 
an increased evaluation for residuals of the right proximal tibia 
fracture cannot be awarded. 

Next, the Board has considered the 10 percent rating assigned for 
right knee limitation of motion, a separation additional 
disability rating that had been granted for the existing service-
connected residuals of a right proximal tibia fracture.   Given 
the current assigned 10 percent evaluation, a higher 20 percent 
rating could be assigned were there right knee flexion limited to 
30 degrees, per Diagnostic Code 5260, or right knee extension 
limited to 15 degrees, per Diagnostic Code 5261. Here, neither of 
these criteria have been met. The Veteran's most pronounced 
limitation of motion, as demonstrated upon the July 2009 VA 
examination, was of flexion to 140 degrees and extension to 10 
degrees. Significantly, there was no further diminution of motion 
on repetitive testing, and presumably no further lost range of 
motion due to pain, weakness, fatigue or other forms of 
functional loss.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59. 
Based on these findings, the Veteran does not have at or near the 
level of lost mobility that would qualify for assignment of a 
higher 20 percent evaluation. 

Moreover, the Board has considered whether there is warranted a 
separate additional rating for limitation of motion based upon 
limited flexion at the                  10 percent level, to be 
added to the existing 10 percent rating for limitation of 
extension. See VAOPGCPREC 9-04. Under Diagnostic Code 5260, a 10 
percent rating is assigned for flexion limited to 60 degrees. 
Once again, however, the objective record does not show that this 
is the case. In summary, under all relevant applicable rating 
criteria, the Veteran does not manifest right knee limitation of 
motion that would warrant the assignment of a greater than 10 
percent schedular evaluation.

Accordingly, whether evaluating the Veteran's right proximal 
tibia fracture residuals by ligamentous instability, or right 
knee limitation of motion, a greater level of compensation is not 
warranted. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. To this effect, 
while he has observed difficulty in ambulating and standing at 
length, the June 2009 VA examiner primarily attributed this to 
other physical conditions besides service-connected right knee 
pathology alone. The Veteran's service-connected right leg 
disorders also  have not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors, the Board is not required to remand 
this case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-
9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased 
ratings for              right proximal tibia fracture residuals 
evaluated on right knee instability, and for right knee 
limitation of motion. This determination takes into full account 
the potential availability of any "staged rating" based upon 
incremental increases in severity of service-connected disability 
during the pendency of the claims under review. The preponderance 
of the evidence is against the claims, and under these 
circumstances the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).     




ORDER

A higher rating for residuals, fracture, right proximal tibia 
with relaxation of   lateral collateral ligaments, currently 
evaluated as 30 percent disabling, is denied.

A higher rating for right knee limitation of motion, currently 
evaluated as                 10 percent disabling, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


